Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/199,103 which was filed on 11/23/2018. 

Response to Amendment
	In the reply filed 10/7/2020, claims 1, 5, and 15 have been amended.  No claims have been cancelled or added.  Accordingly claims 1-20 stand pending.	
	 

Response to Arguments
Applicant's arguments filed 10/7/2020 have been fully considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-5, 11, 13-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malladi et al. (US2017/0060574), hereinafter Malladi, in view of Tobin et al. (US20160357828), hereinafter Tobin, and Park et al. (US2018/0232422), hereinafter Park.

Regarding Claim 1:
Malladi teaches:
 A system, comprising: a local time-series database comprising a first one or more processors and a first one or more memories to store first computer-executable instructions (Malladi, [0051, 0014], note processor, note local time-series database) that, if executed, cause the local time-series database to: receive a first set of time-series data generated by one or more client devices, wherein the first set of time-series data is associated with one or more time series (Malladi, [0014, 0019], note receiving intelligence information from client devices and storing in a local time-series database which means the data is time-series data); 
store the first set of time-series data into a local storage tier (Malladi, [0018-0019], note storing in a local time-series database); and 
generate a second set of time-series data derived from the first set of time- series data (Malladi, [0019], note transferring at least a portion of the intelligence information and storing in a cloud storage is interpreted as generating a second set of time-series data from the first set); and 
a remote time-series database comprising a second one or more processors and a second one or more memories to store second computer-executable instructions 
store the second set of time-series data into one or more remote storage tiers (Malladi, [0019], note transferring at least a portion of the intelligence information and storing in a cloud storage, e.g. remote storage tier).
Malladi doesn’t specifically teach:
receive the second set of time-series data from the local time-series database;
wherein the second set of time-series data is different from the first set of time-series data;
Tobin is in the same field of endeavor, data storage;
Tobin teaches:
receive the second set of time-series data from the local time-series database (Tobin, abstract, figure 2A, [0007-0008], note storing time-series data in a database and 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would improve the speed and efficiency of the data analysis (Tobin, [0004]).
Park is in the same field of endeavor, data management;
Park teaches:
generate a second set of time-series data derived from the first set of time- series data, wherein the second set of time-series data is different from the first set of time-series data (Park, figure 5, [0124], note generating a derived time-series data, e.g. second set of time-series data, from raw time-series data, e.g. first set of time-series data, that is different from the first set and that it may be stored on local storage or remote storage, e.g. hosted storage).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Park because this would reduce the delay of accessing the data (Park, [0003]).


Regarding Claim 3:
Malladi, Tobin, and Park show the system as disclosed above;
Malladi, Tobin, and Park further teach:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would the speed and efficiency of the data analysis (Tobin, [0004]).

Regarding Claim 4:
Malladi, Tobin, and Park show the system as disclosed above;
Malladi, Tobin, and Park further teach:
further comprising: a control plane configured to modify a configuration of the local time-series database and modify a configuration of the remote time-series database (Tobin, [0007-0008, 0046], note the user may modify the configuration of the time-series data, when combined with the previously cited references this would be for the local and remote time-series databases taught by Malladi).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would the speed and efficiency of the data analysis (Tobin, [0004]).

Regarding Claim 5:
Malladi teaches:

generating, by the local time-series database, a second set of time-series data derived from 
receiving, by a remote time-series database 
storing, by the remote time-series database into one or more remote storage tiers, the second set of time-series data (Malladi, [0019], note transferring at least a portion of the intelligence information and storing in a cloud storage, e.g. remote storage tier).
Malladi doesn’t specifically teach:

a second set of time-series data derived from and different than the first set of time-series data;
Tobin is in the same field of endeavor, data storage;
Tobin teaches:
receiving the second set of time-series data from the local time-series database (Tobin, abstract, figure 2A, [0007-0008], note storing time-series data in a database and transmit a new set of time-series data from that database, when combined with the previously cited references this second set of time-series data would be transmitted to the cloud storage of Malladi)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would the speed and efficiency of the data analysis (Tobin, [0004]).
Park is in the same field of endeavor, data management;
Park teaches:
generating, by the local time-series database, a second set of time-series data derived from and different than the first set of time-series data (Park, figure 5, [0124], note generating a derived time-series data, e.g. second set of time-series data, from raw time-series data, e.g. first set of time-series data, that is different from the first set and that it may be stored on local storage or remote storage, e.g. hosted storage).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Park because this would reduce the delay of accessing the data (Park, [0003]).

Regarding Claim 11:
Malladi, Tobin, and Park shows the method as disclosed above;
Malladi, Tobin, and Park further teaches:
receiving, by the remote time-series database from an additional local time-series database via the network, a third set of time-series data (Malladi, claims 16 and 20 [0007, 0014, 0019], note local client systems for individual clients, note aggregating data to the cloud for the plurality of clients which is interpreted as receiving local time-series data from additional local time-series databases) (Tobin, abstract, figure 2A, [0007-0008, 0046], note storing time-series data in a database and transmit a new set of time-series data from that database, note the sets of time-series data may be an aggregation of other time-series data sets); 
storing, by the remote time-series database into the one or more remote storage tiers, the third set of time-series data (Malladi, [0019], note transferring at least a portion of the intelligence information and storing in a cloud storage, e.g. remote storage tier); and 
performing, by the remote time-series database, an operation using the second set of time-series data and the third set of time-series data as inputs (Malladi, [0007], note aggregating data to the cloud, e.g. remote database) (Tobin, [0007-0008, 0046], note the time-series data may be an aggregation of other time-series data sets and other operations may be performed).


Regarding Claim 13:
Malladi, Tobin, and Park shows the method as disclosed above;
Malladi, Tobin, and Park further teaches:
wherein the network comprises the Internet, wherein the local time-series database is hosted on client premises, and wherein the remote time-series database is hosted in the cloud (Malladi, figure 1, claims 16 and 20 [0014, 0019], note the network may be the internet, note client systems, note local time-series database and cloud storage, e.g. remote time-series database).

Regarding Claim 14:
Malladi, Tobin, and Park shows the method as disclosed above;
Malladi, Tobin, and Park further teaches:
wherein the local time-series database stores data on behalf of a first client, and wherein the remote time-series database stores data on behalf of a plurality of clients including the first client (Malladi, figure 1, claims 16 and 20 [0007, 0014, 0019], note local client systems for individual clients, note aggregating data to the cloud for the plurality of clients) (Tobin, [0007-0008, 0046], note the sets of time-series data may be an aggregation of other time-series data sets).


Regarding Claim 15:
Malladi teaches:
One or more non-transitory computer-readable storage media storing program instructions that, when executed on or across one or more processors, (Malladi, [0051, 0014], note processor) perform: 
storing, by a local time-series database into a local storage tier, a first set of time- series data generated by one or more client devices, wherein the first set of time-series data is associated with one or more time series (Malladi, [0014, 0018-0019], note receiving intelligence information from client devices and storing in a local time-series database which means the data is time-series data); 
generating, by the local time-series database, a second set of time-series data based at least in part on the first set of time-series data (Malladi, [0019], note transferring at least a portion of the intelligence information and storing in a cloud storage is interpreted as generating a second set of time-series data from the first set); 
receiving, by a cloud-based time-series database 
storing, by the cloud-based time-series database into one or more cloud-based storage tiers, the second set of time-series data (Malladi, [0019], note transferring at least a portion of the intelligence information and storing in a cloud storage, e.g. remote storage tier).
Malladi doesn’t specifically teach:
receiving the second set of time-series data from the local time-series database;
wherein the second set of time-series data is different from the first set of time-series data;
Tobin is in the same field of endeavor, data storage;
Tobin teaches:
receiving the second set of time-series data from the local time-series database (Tobin, abstract, figure 2A, [0007-0008], note storing time-series data in a database and transmit a new set of time-series data from that database, when combined with the previously cited references this second set of time-series data would be transmitted to the cloud storage of Malladi)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would the speed and efficiency of the data analysis (Tobin, [0004]).
Park is in the same field of endeavor, data management;

generating, by the local time-series database, a second set of time-series data based at least in part on the first set of time-series data, wherein the second set of time-series data is different from the first set of time-series data (Park, figure 5, [0124], note generating a derived time-series data, e.g. second set of time-series data, from raw time-series data, e.g. first set of time-series data, that is different from the first set and that it may be stored on local storage or remote storage, e.g. hosted storage, which means the derived second set of time-series data may be derived from the first set stored locally and the second set stored remotely).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Park because this would reduce the delay of accessing the data (Park, [0003]).

Regarding Claim 17:
Malladi, Tobin, and Park show the non-transitory computer-readable storage media as disclosed above;
Malladi, Tobin, and Park further teach:
wherein the second set of time-series data comprises an aggregation, summary, or downsampling of the first set of time-series data (Malladi, [0007], note aggregating data to the cloud, e.g. remote database) (Tobin, [0007-0008, 0046], note the second set of time-series data may be an aggregation of other time-series data sets).


Regarding Claim 18:
Malladi, Tobin, and Park show the non-transitory computer-readable storage media as disclosed above;
Malladi, Tobin, and Park further teach:
comprising additional program instructions that, when executed on or across the one or more processors, perform: modifying, by a control plane, a configuration of the local time-series database and a configuration of the cloud-based time-series database (Tobin, [0007-0008, 0046], note the user may modify the configuration of the time-series data, when combined with the previously cited references this would be for the local and cloud time-series databases taught by Malladi).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would the speed and efficiency of the data analysis (Tobin, [0004]).

Regarding Claim 19:
Malladi, Tobin, and Park show the non-transitory computer-readable storage media as disclosed above;
Malladi, Tobin, and Park further teach:

storing, by the cloud-based time-series database into the one or more cloud-based storage tiers, the third set of time-series data (Malladi, [0019], note transferring at least a portion of the intelligence information and storing in a cloud storage, e.g. remote storage tier); and 
performing, by the cloud-based time-series database, an operation using the second set of time-series data and the third set of time-series data as inputs (Malladi, [0007], note aggregating data to the cloud, e.g. remote database) (Tobin, [0007-0008, 0046], note the time-series data may be an aggregation of other time-series data sets and other operations may be performed).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would the speed and efficiency of the data analysis (Tobin, [0004]).

Claim Rejections - 35 USC § 103
Claims 2, 6-10, 12, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malladi in view of Tobin, Park, and Nixon et al. (US2017/0103103), hereinafter Nixon.

Regarding Claim 2:
Malladi, Tobin, and Park show the system as disclosed above;
Malladi, Tobin, and Park further teach:
wherein the first one or more memories store third computer-executable instructions that, if executed, cause the local time-series database to: perform a first query of the first set of time-series data in the local storage tier, wherein the first query is expressed according to a query language (Tobin, [0007-0008], note database request for data from user device, e.g. query); and 
wherein the second one or more memories store fourth computer-executable instructions that, if executed, cause the remote time-series database to: perform a second query of the second set of time-series data in the one or more remote storage tiers, wherein the second query is expressed according to the query language (Tobin, [0007-0008], note database request for data from user device, e.g. query.  When combined with the previously cited references the query of Tobin would be for the remote database if that was the location of the user requested data).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would the speed and efficiency of the data analysis (Tobin, [0004]).

wherein the query is expressed according to a query language;
Nixon is in the same field of endeavor, data management;
Nixon teaches:
	wherein the query is expressed according to a query language (Nixon, [0363, 0365], note using appropriate query language based on data source, when combined with the previously cited references this would be for the local and remote databases)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nixon because this would the improve the efficiency of the system (Nixon, [0081, 0085]).

Regarding Claim 6:
Malladi, Tobin, and Park shows the method as disclosed above;
Malladi, Tobin, and Park further teaches:
performing a query of the first set of time-series data in the local storage tier, wherein the query is expressed according to a query language (Tobin, [0007-0008], note database request for data from user device, e.g. query)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would the speed and efficiency of the data analysis (Tobin, [0004]).
Malladi doesn’t specifically teach:
wherein the query is expressed according to a query language;
Nixon is in the same field of endeavor, data management;

	wherein the query is expressed according to a query language (Nixon, [0363, 0365], note using appropriate query language based on data source, when combined with the previously cited references this would be for the local and remote databases)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nixon because this would the improve the efficiency of the system (Nixon, [0081, 0085]).

Regarding Claim 7:
Malladi, Tobin, Park, and Nixon shows the method as disclosed above;
Malladi, Tobin, Park, and Nixon further teaches:
performing an additional query of the second set of time-series data in the one or more remote storage tiers, wherein the additional query is expressed according to the query language (Tobin, [0007-0008], note database request for data from user device, e.g. query.  When combined with the previously cited references the query of Tobin would be for the remote database if that was the location of the user requested data) (Nixon, [0363, 0365], note using appropriate query language based on data source, when combined with the previously cited references this would be for the local and remote databases).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would the speed and efficiency of the data analysis (Tobin, [0004]).


Regarding Claim 8:
Malladi, Tobin, Park, and Nixon shows the method as disclosed above;
Malladi, Tobin, Park, and Nixon further teaches:
wherein the second set of time-series data comprises an aggregation of the first set of time-series data (Malladi, [0007], note aggregating data to the cloud, e.g. remote database) (Tobin, [0007-0008, 0046], note the second set of time-series data may be an aggregation of other time-series data sets).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would the speed and efficiency of the data analysis (Tobin, [0004]).

Regarding Claim 9:
Malladi, Tobin, Park, and Nixon shows the method as disclosed above;
Malladi, Tobin, Park, and Nixon further teaches:
wherein the second set of time-series data comprises a downsampling of the first set of time-series data (Nixon, [0191], note downsample as an option to manipulate data sets, when combined with the previously cited references this would be for the time-series data taught by Malladi and Tobin).


Regarding Claim 10:
Malladi, Tobin, Park, and Nixon shows the method as disclosed above;
Malladi, Tobin, Park, and Nixon further teaches:
modifying, by a control plane, a configuration of the local time-series database and a configuration of the remote time-series database (Tobin, [0007-0008, 0046], note the user may modify the configuration of the time-series data, when combined with the previously cited references this would be for the local and remote time-series databases taught by Malladi).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would the speed and efficiency of the data analysis (Tobin, [0004]).

Regarding Claim 12:
Malladi, Tobin, and Park show the method as disclosed above;
Malladi, Tobin, and Park further teach:
determining, by the local time-series database, that the first set or second set of time-series data includes a measurement that exceeds a threshold (Malladi, [0018-0019, 0110], note time-series data may be measurement data from sensors) (Tobin, [0018, 0035], note time-series data may be measurement data from sensors); and 

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would the speed and efficiency of the data analysis (Tobin, [0004]).
Malladi doesn’t specifically teach:
determining a measurement that exceeds a threshold
Nixon is in the same field of endeavor, data management;
Nixon teaches:
determining a measurement that exceeds a threshold (Nixon, [0240, 0416], note determining when a time-series data measurement exceeds a threshold value)
performing, by the local time-series database, an action based at least in part on the measurement exceeding the threshold (Nixon, [0240, 0416], note when a measurement value exceeds a threshold a variety of actions may occur such as notifying the user or requiring user input/intervention)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nixon because this would the improve the efficiency of the system (Nixon, [0081, 0085]).

Regarding Claim 16:

Malladi, Tobin, and Park further teach:
comprising additional program instructions that, when executed on or across the one or more processors, perform: performing a query of the first set of time-series data in the local storage tier and the second set of time-series data in the one or more cloud-based storage tiers, wherein the query is expressed according to a query language (Tobin, [0007-0008], note database request for data from user device, e.g. query.  When combined with the previously cited references the query of Tobin would be for the local and remote databases if that was the location of the user requested data).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would the speed and efficiency of the data analysis (Tobin, [0004]).
Malladi doesn’t specifically teach:
wherein the query is expressed according to a query language;
Nixon is in the same field of endeavor, data management;
Nixon teaches:
	wherein the query is expressed according to a query language (Nixon, [0363, 0365], note using appropriate query language based on data source, when combined with the previously cited references this would be for the local and remote databases)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nixon because this would the improve the efficiency of the system (Nixon, [0081, 0085]).

Regarding Claim 20:
Malladi, Tobin, and Park show the non-transitory computer-readable storage media as disclosed above;
Malladi, Tobin, and Park further teach:
comprising additional program instructions that, when executed on or across the one or more processors, perform: determining, by the local time-series database, that the first set or second set of time-series data includes a measurement that exceeds a threshold (Malladi, [0018-0019, 0110], note time-series data may be measurement data from sensors) (Tobin, [0018, 0035], note time-series data may be measurement data from sensors); and
performing, by the local time-series database, an action based at least in part on the measurement exceeding the threshold (Tobin, figure 1A and 1B, [0051], note performing an action when the time-series data has exceeded a threshold. When combined with the additional cited references this would be an action taken after a measurement value has exceed a threshold as taught by Nixon).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would the speed and efficiency of the data analysis (Tobin, [0004]).
Malladi doesn’t specifically teach:
determining a measurement that exceeds a threshold
Nixon is in the same field of endeavor, data management;
Nixon teaches:

performing, by the local time-series database, an action based at least in part on the measurement exceeding the threshold (Nixon, [0240, 0416], note when a measurement value exceeds a threshold a variety of actions may occur such as notifying the user or requiring user input/intervention)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nixon because this would the improve the efficiency of the system (Nixon, [0081, 0085]).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152